STATE OF MICHIGAN

                            COURT OF APPEALS



SCOTT P. GYORKE,                                                     UNPUBLISHED
                                                                     April 25, 2017
               Plaintiff-Appellee,

v                                                                    No. 330375
                                                                     Wayne Circuit Court
                                                                     Family Division
SHELLY B. GYORKE,                                                    LC No. 14-110624-DM

               Defendant-Appellant.


Before: SAWYER, P.J., and SAAD and RIORDAN, JJ.

PER CURIAM.

        Defendant appeals a judgment of divorce and claims that she was entitled to half of a
joint tax refund. For the reasons provided below, we affirm.

        At issue in this case is the disposition of monies that were “refunded” from the IRS in
relation to an overpayment of the couple’s joint 2014 income taxes. During the marriage,
plaintiff was the sole source of income for the couple and plaintiff filed for divorce in September
2014. During the proceedings, the trial court entered an order that required the parties “to
maintain the financial status quo in the maintenance of the marital estate and household
expenses, until further ordered.”

        Because of plaintiff’s employment situation, he was required to pay quarterly tax
payments to the IRS. When it came time to file the parties’ joint 2014 income tax form, plaintiff
filed for an automatic extension, but the law required him to submit a payment. The parties’
CPA testified that, at the time, he anticipated that the parties would owe an amount of $23,000 in
conjunction with their joint 2014 tax filing. And, in order to avoid any penalties, the payment
would still have to be made by April 15, 2015, regardless of any extension. Also on that same
April 15 date, plaintiff’s estimated tax payments in the amount of approximately $38,000 were
due for the first quarter of 2015. Thus, a total of $61,000 was due to the IRS by April 15. The
CPA suggested and plaintiff agreed, that instead of writing a check for the $23,000 in
conjunction with the extension and a separate check for $38,000 for the first-quarter estimated
tax payment, plaintiff could instead pay $61,000 in conjunction with the extension request and
have the $38,000 overage or “refund” applied to the first estimated tax payment.

       On August 12, 2015, the parties entered into a settlement agreement, which provided, in
pertinent part, that the parties were to maintain the financial status quo until September 30, 2015,
                                                -1-
and any expenses accrued through that date were to be paid. Also, the marital bank accounts
were to be equally divided after all the financial status quo expenses were paid. The judgment of
divorce was entered on November 3, 2015, and incorporated the settlement agreement.

        Defendant argued to the trial court that she should have been awarded half of the $38,000
overage, because this was a “refund” from their joint 2014 tax return. The court disagreed and
explained that the parties owed the IRS $61,000 at the time plaintiff made the single payment
before April 15, 2015. It did not matter that plaintiff made the payment in a single payment or in
two payments because, in any event, the payments would have been paid from the parties’
marital funds per the status quo order.

       On appeal, defendant argues that the trial court erred when it failed to award her half of
the $38,000 refund. We disagree.

        “In a divorce action, this Court reviews for clear error a trial court’s factual findings on
the division of marital property and whether a particular asset qualifies as marital or separate
property.” Hodge v Parks, 303 Mich. App. 552, 554-555; 844 NW2d 189 (2014). “Findings of
fact are clearly erroneous when this Court is left with the definite and firm conviction that a
mistake has been made.” Woodington v Shokoohi, 288 Mich. App. 352, 357; 792 NW2d 63
(2010). “This Court further reviews whether a trial court’s dispositional rulings are fair and
equitable in light of the trial court’s findings of fact, but this Court will reverse only if definitely
and firmly convinced that the disposition is inequitable.” Id. at 365.

        Equitable distribution of property, in light of all the circumstances, is the goal when
distributing marital assets in a divorce proceeding. Butler v Simmons-Butler, 308 Mich. App. 195,
208; 863 NW2d 677 (2014). When determining what is equitable, a trial court should consider
each party’s age, health, needs, station in life, and earning capacity; the length of the marriage;
contributions to the marital estate; fault of the party; and other equitable circumstances. Id.

        Before dividing property, the trial court must first determine which assets are marital
assets and which are individual assets. Reeves v Reeves, 226 Mich. App. 490, 493-494; 575
NW2d 1 (1997). There is a general presumption that all the debt which accumulated during the
marriage is marital debt. See Lesko v Lesko, 184 Mich. App. 395, 401; 457 NW2d 695 (1990),
overruled on other grounds Booth v Booth, 194 Mich. App. 284, 291; 486 NW2d 116 (1992).
However, the trial court, after weighing witness credibility, determines whether a debt is a joint
debt or “the individual responsibility of one of the parties.” Reed v Reed, 265 Mich. App. 131,
157; 693 NW2d 825 (2005). Thus, the trial court may order that marital funds be used to pay a
marital obligation which accrued after the complaint for divorce was filed, but before the
judgment of divorce is entered.

        Not only is it within the trial court’s discretion to determine whether a debt incurred
during the pendency of a divorce is a joint or individual debt, plaintiff and defendant decided in
the settlement agreement to maintain the financial status quo until September 30, 2015. It is not
disputed that the terms of the settlement agreement are binding.

        There is no dispute that the refund for the 2014 taxes was marital property because the
parties filed their taxes jointly. The issue is whether it was equitable to allow those marital funds

                                                  -2-
to be used for the payment of 2015’s first quarter estimated tax payment. We hold that it was
equitable and fair. The first quarter of 2015 falls within the time period when the financial status
quo order was in effect. Plaintiff maintained the status quo by paying the estimated quarterly
taxes, for which defendant was jointly liable. Further, defendant agreed that the financial status
quo should be maintained until the divorce was finalized. Plaintiff’s use of the parties’ joint
2014 refund funds for the 2015 first-quarter payment was appropriate. Indeed, if those funds had
not been used, the record indicates that plaintiff would have simply paid the estimated tax
payment with those exact same marital funds, albeit with a separate check.1 Accordingly,
because the use of marital funds—regardless of its form—to pay the couple’s debts was
consistent with the status quo, defendant did not establish that the trial court erred when it denied
her request for half of the 2014 tax refund.

       Affirmed. Plaintiff, as the prevailing party, may tax costs pursuant to MCR 7.219.



                                                              /s/ David H. Sawyer
                                                              /s/ Henry William Saad




1
  Instead of one check drawn from the marital account at $61,000, plaintiff would have issued
two checks drawn from the same account in the amounts of $23,000 and $38,000 that totaled
$61,000.


                                                -3-